Citation Nr: 1040660	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for a right hip condition.  

3.  Entitlement to service connection for non A, non B, and non C 
hepatitis.

4.  Entitlement to an initial compensable disability rating prior 
to January 25, 2010, and an initial disability rating in excess 
of 10 percent from January 25, 2010, for left shoulder 
tendonitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Pittsburgh, 
Pennsylvania Department of Veterans' Affairs (VA) Regional Office 
(RO).  This case has since been transferred to the Roanoke, 
Virginia VARO.  

In a January 2007 rating decision, the RO granted service 
connection for sleep apnea.  As this constitutes a full grant of 
the benefits sought on appeal, this issue is no longer in 
appellate consideration.  

By an April 2010 rating decision, the RO assigned an initial 
disability rating of 10 percent for left shoulder tendonitis with 
arthroscopy scars, effective January 25, 2010.  

The issues of service connection for a right hip condition and 
non A, non B, and non C hepatitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's deviated septum is not due to a disease or 
injury, and is not attributable to service.

2.  Prior to January 25, 2010, the Veteran's left shoulder 
tendonitis was productive of pain, a full range of motion, no 
tenderness and pain with extreme abduction.  

3.  From January 25, 2010, the Veteran's left shoulder tendonitis 
was productive of three 1 centimeter (cm) by 0.1 cm linear scars 
that are not painful, unstable, or deep, some very mild 
degenerative change by X-ray, pain, limitation of motion of the 
arm above shoulder level to 160 degrees of flexion, and 
additional limitation of joint function after repetitive use to 
100 degrees of flexion due to pain and weakness.


CONCLUSIONS OF LAW

1.  A deviated septum is a congenital defect, and not a disease 
or injury subject to compensation within the meaning of VA law 
and regulations.  38 C.F.R. §§ 3.303(c) 4.9 (2010).

2.  The criteria for an initial compensable disability rating for 
left shoulder tendonitis prior to January 25, 2010, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5024, 5201 (2010).

3.  The criteria for an initial disability rating in excess of 10 
percent for left shoulder tendonitis from January 25, 2010, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5024, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection and an increased initial disability rating in 
the August 2005 rating decision, he was provided notice of the 
VCAA in September 2004.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice in 
July 2006 and May 2010, pertaining to the downstream disability 
rating and effective date elements of his claims, and was 
furnished a Statement of the Case in January 2007 with subsequent 
re-adjudication in an April 2010 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

It is well to observe that service connection for left shoulder 
tendonitis has been established and an initial rating for this 
condition has been assigned.  Thus, the Veteran has been awarded 
the benefit sought, and such claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service connection 
for left shoulder tendonitis and assigning an initial disability 
rating for this condition, he filed a notice of disagreement 
contesting the initial rating determination.  See 38 C.F.R. 
§ 3.159(b) (2010) (amended to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial rating 
assigned for his left shoulder tendonitis, included notice of the 
criteria for a higher rating for that condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

1.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that his deviated septum originated during 
his active service.  In a September 2005 notice of disagreement 
(NOD), he reported that he sought consultation for a deviated 
septum prior to his separation from the Navy, the blockage from 
his left nostril became increasingly worse throughout the years 
and he was no longer able to breathe in and out of it.  The 
Veteran also reported that he was told by his separating 
physician in service that he would be able to take care of the 
problem once he was out of the Navy and that he was informed by 
several ear, nose and throat physicians that this condition may 
have partially contributed to his sleep apnea.  In a July 2010 
informal hearing presentation, the Veteran's representative 
argued that as this condition was not noted upon the Veteran's 
induction examination, it has to be assumed that the Veteran had 
no defects prior to his enlistment.  

Service treatment reports reflect that upon entrance into active 
service, the Veteran's August 1982 enlistment examination was 
absent of any findings of abnormalities of the Veteran's nose or 
sinuses.  In a May 1983 service treatment report, the Veteran was 
treated for a congenital deviated nasal cartilage that caused a 
decrease in air flow through the left narus.  The service medical 
officer noted the Veteran's history of this condition not 
presenting a problem prior to dive school, but since he had been 
running extensively, he noticed an increase in this problem.  It 
was also noted that the Veteran was without a history of trauma 
and his sibling had the same problem.  He was diagnosed with a 
nasal deformity, noted as congenital.  In a June 2003 
otolaryngology clinic evaluation, the Veteran was diagnosed with 
a left septal deviation.  In a December 2003 report of medical 
history, the Veteran reported a deviated septum which was 
elaborated upon by the service medical offer in finding it was 
not considered disabling.  In the December 2003 retirement 
examination, a clinical evaluation revealed abnormal findings of 
the nose, specified as a right to left septal deviation.  

The post service medical evidence of record includes VA 
outpatient treatment reports from March 2008 to October 2009 and 
VA examinations from January 2005 and January 2010.  In a January 
2005 VA examination, the Veteran reported that testing in 2001 
revealed a blocked left nostril and sleep apnea and he had 
declined surgery for the septum deviation.  He was diagnosed with 
a deviated nasal septum.

After a review of the record, the Board concludes that 
entitlement to service connection for a deviated septum is not 
warranted as it is a congenital defect and therefore, is not a 
disease or injury subject to compensation within the meaning of 
VA law and regulations.  See 38 C.F.R. §§ 3.303(c) 4.9 (2010).  
In this regard, the Board notes that, while the Veteran's service 
records demonstrate no findings of abnormalities of the nose in 
the August 1982 enlistment examination, the Veteran was treated 
in May 1983, only 7 months into his active service, for a 
congenital deviated nasal cartilage which was diagnosed as a 
congenital nasal deformity.  

Congenital or developmental defects are not considered diseases 
or injuries within the meaning of applicable legislation and, 
therefore, cannot be service connected.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2010).  The Court, however, has recognized that 
congenital diseases, though not defects, may be service 
connected.  See Winn v. Brown, 8 Vet. App. 510, 516 )(1996).  See 
also Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

A precedent opinion of VA's General Counsel held that a disease 
that is considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but nonetheless could 
be service connected if manifestations of the disease in service 
constitute aggravation of the condition.  Moreover, while 
congenital or developmental defects, as opposed to diseases, 
could not be service connected because they are not diseases or 
injuries under the law, if superimposed injury or disease 
occurred, the resultant disability might be service connected.  
See VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)).

While the Veteran alleges a relationship exists between his 
deviated septum and sleep apnea, service connection is already in 
effect for sleep apnea.  Thus, any further discussion of the 
Veteran's sleep apnea as a possible superimposed injury or 
disease resulting from the deviated septum is futile.  

As the medical evidence of record demonstrates that the Veteran's 
deviated septum is a congenital defect, the Board finds that the 
presumption of soundness does not apply in this case.  The 
presumption of soundness does not apply when a condition is a 
congenital or developmental defect, as service connection cannot 
be granted for such a disorder.  See Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993) (noting the difference between defect and 
disease and further noting that service connection may be granted 
if the congenital or developmental condition is a disease).  
Because the defect cannot be service connected, consideration of 
the presumption of soundness is not warranted.  See, Terry v. 
Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003) (holding that the 
presumption of soundness does not apply to congenital defects); 
see also Quirin, 22 Vet.App. at 384 (2009) (citing Winn v. Brown, 
8 Vet.App. 510, 516 (1996)); Welzel v. Shinseki, No. 09-1213, 
2010 WL 3532651, at 2 (Vet. App. Sept. 13, 2010).  Therefore, 
while no abnormalities of the nose were noted in the August 1982 
enlistment examination, as the evidence of record demonstrates 
that the Veteran's deviated septum is a congenital defect, the 
presumption of soundness does not apply in this case.  Likewise, 
as service connection cannot be awarded as a matter of law for 
congenital defects, any consideration of the presumption of 
aggravation with respect to whether the Veteran's preexisting 
deviated septum was aggravated by service, is not warranted.  

The Board notes that the Veteran is competent to report a 
continuity of symptomatology, and that report can serve to 
provide the needed evidence of a nexus between the current 
disability and the disease or injury in service.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board acknowledges the Veteran's statements of 
record that he sought consultation for a deviated septum prior to 
his separation from the Navy, that the blockage from his left 
nostril became increasingly worse throughout the years and that 
he was no longer able to breathe in and out of it; however, he is 
not competent to provide evidence regarding diagnosis or etiology 
with respect to his deviated septum.  See 38 C.F.R. § 3.159(a)(1) 
(2010).  Moreover, the Board finds that the Veteran's statements 
during his active service in May 1983 are more probative as they 
are contemporaneous to the diagnosis made of a nasal deformity 
which was specifically found to be congenital.  Also in this 
service treatment record, the Veteran reported a history of this 
condition not presenting a problem prior to dive school, he was 
without a history of trauma and his sibling had the same problem.  

As such, a strictly congenital defect, including a deviated 
septum, cannot be recognized as a disability under the terms of 
VA's Schedule for Rating Disabilities and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. 
Principi, 3 Vet. App. 439 (1992).

2.  Increased Initial Disability Rating

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  See Powell v, 
West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

The Veteran's current left shoulder tendonitis has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5024.  Diagnostic Code 
5024 provides for tenosynovitis which to be rated on limitation 
of motion of affected parts as degenerative arthritis.  
Diagnostic Code 5201 provides for limitation of motion of the 
arm.  

The diseases under Diagnostic Codes 5013 through 5024 include 
osteoporosis with joint manifestations (DC5013), osteomalacia 
(DC5014), benign new growths of bones (DC5015), osteitis 
deformans (DC5016), intermittent hydrarthrosis (DC5018),  
bursitis (DC5019), synovitis (DC5020), myositis (DC5021), 
periostitis (DC5022), myositis ossificans (DC5023), and 
tenosynovitis (DC5024).  The diseases under Diagnostic Codes 5013 
through 5024 will be rated on limitation of motion of affected 
parts as degenerative arthritis (except gout, Diagnostic Code 
5017, which will be rated under Diagnostic Code 5002).  Although 
these disabilities are to be rated as degenerative arthritis 
(Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides 
that the 20 percent and 10 percent ratings based on X-ray 
findings with no limitation of motion of the joint or joints will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.  

Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Note (1) provides that the 20 
percent and 10 percent ratings based on X-ray findings will not 
be combined with ratings based on limitation of motion.  Note (2) 
provides that the 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  38 
C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201 provides that limitation of motion of the 
arm at the shoulder level is rated 20 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Analysis

The Veteran contends that his current left shoulder tendonitis 
warrants an initial compensable disability rating prior to 
January 25, 2010 and an initial disability rating higher than the 
10 percent currently assigned from January 25, 2010.  

Service treatment reports within a year prior to the Veteran's 
date of claim reflect that in an August 2003 report of medical 
history, the Veteran stated a history of left shoulder 
decompression (subacromial) in December 1998 with mild occasional 
pain since, which was not brought to a medical officer's 
attention and at this time it was not considered disabling.  The 
December 2003 retirement examination reflects normal findings of 
the upper extremities upon clinical evaluation and there were no 
additional reports or findings of a left shoulder disability or 
problems at this time.  

In a January 2005 VA examination, the Veteran reported having 
left shoulder surgery in 1997, followed by mild fluctuating 
symptoms.  He stated that pain became severe again approximately 
in September 2004 in relation to weight lifting and pain 
interfered with arm dangling, sleeping on the left side and 
lifting.  A physical examination of the left shoulder revealed 
the shoulder was nontender, had a full range of motion and had 
pain with extreme abduction.  He was diagnosed with left shoulder 
tendonitis.

In a January 2010 VA examination, the Veteran reported his left 
shoulder tendonitis existed for 11 years.  He reported symptoms 
of stiffness and pain.  The Veteran did not experience any 
weakness, swelling, heat, redness, giving way, lack of endurance, 
locking, fatigability, deformity, tenderness, drainage, effusion, 
subluxation or dislocation.  He reported experiencing flare-ups 
as often as once a month and lasting for 4 weeks with pain at 10 
out of 10 on a scale of one to 10.  Flare-ups were precipitated 
by physical activity and were alleviated by rest and Motrin.  He 
had surgery on the left shoulder in 1998 with residuals of pain.  
The Veteran has had no episodes of incapacitation in the last 12 
months.  He reported functional impairment included limitation 
from certain exercises.  

A physical examination revealed three scars on the left shoulder, 
all three measured 1cm by 0.1 cm and were linear, not painful on 
examination or superficial.  The scars had no underlying tissue 
damage, no skin breakdown, no inflammation, no edema, no keloid 
formation, no disfiguration and did not limit motion or function.  
The Veteran was noted to be right hand dominant.  The left 
shoulder demonstrated tenderness and guarding of movement.  There 
were no findings of edema, instability, abnormal movement, 
effusion, weakness, redness, heat, deformity, malalignment, 
drainage, subluxation or ankylosis.  Range of motion testing of 
the left shoulder revealed flexion and abduction to 160 degrees 
with pain at 160 degrees and external and internal rotation to 90 
degrees.  With repetitive range of motion, flexion was 
additionally limited to 100 degrees.  The examiner found that 
joint function was additionally limited on repetitive use by pain 
and weakness which had the major functional impact.  Joint 
function was not additionally limited on repetitive use by 
fatigue, lack of endurance or incoordination.  An X-ray of the 
left shoulder revealed a sclerotic area in the distal clavicle, 
likely secondary to prior surgery, no significant osteophyte 
formation, minimal sclerosis of the lateral humeral head 
suggestive of very mild degenerative change and no dislocation or 
fracture.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the Veteran's left 
shoulder tendonitis is appropriately evaluated as noncompensable 
prior to January 25, 2010 and is appropriately evaluated as 10 
percent disabling from January 25, 2010 and does not warrant a 
higher disability rating under Diagnostic Codes 5003, 5024 or 
5201 at any time for the periods prior to January 25, 2010 and 
from January 25, 2010.  See Fenderson, 12 Vet. App. at 125-26.  
Prior to January 25, 2010 the objective medical evidence of 
record does not reflect any findings of limitation of motion of 
the arm or degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups so as to warrant a compensable rating under Diagnostic 
Codes 5003, 5024 or 5201.  In this regard, the Board notes that 
the August 2003 report of medical history reflects a history of 
left shoulder decompression (subacromial) in December 1998 with 
mild occasional pain since, which was not brought to a medical 
officer's attention and was not considered disabling at this 
time.  Moreover there were no X-ray findings of degenerative 
arthritis at any time prior to January 25, 2010.  Finally, a 
January 2005 VA examination reflected a full range of motion of 
the left arm. 

From January 25, 2010, the objective medical evidence of record 
did not reflect any findings of limitation of motion of the arm 
at shoulder level (90 degrees) for the minor arm (the non 
dominant left arm in this case) or any findings of degenerative 
arthritis with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations so as to warrant a 20 percent 
disability rating under Diagnostic Codes 5003, 5024 or 5201.  In 
this regard the Board notes that the January 2010 VA examination 
reflects subjective symptoms of pain and stiffness and objective 
findings of flexion and abduction to 160 degrees, which was well 
over the Veteran's shoulder level.  In addition the January 2010 
VA examination X-ray findings suggested very mild degenerative 
change in the left shoulder joint with no findings or reports of 
incapacitating exacerbations.  

Even considering the Veteran's subjective complaints of pain and 
stiffness, the medical evidence of record prior to January 25, 
2010 did not note any additional limitation of motion 
demonstrated upon repetitive motion that would support an initial 
compensable evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 
(2010).  While the medical evidence from January 25, 2010 
demonstrates additional limitation of motion of the left arm on 
repetitive use to 100 degrees of flexion, this does not support a 
disability rating in excess of 10 percent, as the limitation of 
flexion to 100 degrees is still above shoulder level and 
therefore still does not meet the criteria for a 20 percent 
disability rating for limitation of motion of the arm under 
Diagnostic Code 5201.  See id.  Thus, as the Veteran's left 
shoulder tendonitis does not meet the criteria for limitation of 
motion of the arm at any time throughout the duration of the 
appeal, any additional functional loss due to pain, weakness, 
excess fatigability, or incoordination need not be considered.  
See id.  

The Board has also considered whether there are other appropriate 
diagnostic codes for application.  However, as the Veteran's 
service-connected left shoulder does not reflect impairment of 
the clavicle or scapula, loss of the head of the humerus, 
nonunion or fibrous union of the humerus, recurrent dislocation 
of the shoulder, malunion of the humerus or ankylosis of the 
scapulohumeral articulation, Diagnostic Codes 5200, 5202 and 5203 
do not apply.  Likewise, while scars have been noted on the 
Veteran's left shoulder, each of the three scars are linear, 
measure only 1cm by 0.1 cm and are not painful, unstable, deep or 
result in limitation of the motion or function.  Therefore, 
Diagnostic Codes 7801, 7802, 7804 or 7805 do not apply.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable disability rating prior to 
January 25, 2010 or for an initial disability rating in excess of 
10 percent from January 25, 2010 for left shoulder tendonitis.  
See Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
Veteran's disability has been no more than noncompensably 
disabling prior to January 25, 2010 and no more than 10 percent 
disabling from January 25, 2010 so his rating cannot be 
additionally "staged" because these represent his greatest levels 
of functional impairment attributable to this condition for each 
period, respectively.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial compensable disability rating prior to 
January 25, 2010 and an initial disability rating in excess of 10 
percent from January 25, 2010 for left shoulder tendonitis are 
not warranted at any time throughout the duration of the appeal.  
Since the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his left shoulder tendonitis and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Service connection for a deviated septum is denied.  

An initial compensable disability rating prior to January 25, 
2010 and an initial disability rating in excess of 10 percent 
from January 25, 2010 for left shoulder tendonitis are denied.



REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a right hip condition and non A, non B, 
and non C hepatitis.   38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  

Service treatment reports reflect that in March 1984 the Veteran 
was initially treated for and diagnosed with elevated liver 
enzymes, noted as probable non A, non B hepatitis, although it 
was also noted that there was no evidence of clinical hepatitis 
or hepatic dysfunction.  Thereafter, he was periodically treated 
throughout the duration of his active service for increased and 
abnormal liver function tests with unclear and questionable 
etiology, chronic active hepatitis, persistently increased liver 
enzymes, low grade hepatitis of unknown etiology, a history of 
elevated transamines and viral hepatitis noted as non A, non B, 
and non C.  In an August 2003 report of medical history, the 
Veteran reported stomach, liver or intestinal trouble or ulcer, 
which was elaborated upon by the service medical officer as 
questionable viral hepatitis, non A, non B, non C with persistent 
elevated liver associated enzymes of unclear etiology.  In the 
December 2003 retirement examination, no abnormalities of the 
abdomen and viscera were found upon clinical evaluation.  A May 
2004 separation physical noted the Veteran had been screened for 
hepatitis A, B, and C.  

Service treatment reports reflect that a May 1993 X-ray report 
revealed the hips were normal.  The Veteran initially reported 
right hip pain in the December 2003 retirement examination and an 
examination of the hips and right hip X-ray series were both 
found to be normal.  In a May 2004 separation physical, the 
Veteran reported right hip pain and was noted to have 
trochanteric bursitis.  In August 2004 the Veteran was treated 
for right hip pain and X-rays were noted to demonstrate 
osteophyte formation and osteosclerosis.  The Veteran was 
diagnosed with osteoarthritis of the right hip at this time.  

In a January 2005 VA examination, the Veteran reported having 
abnormal liver function tests in approximately 1983 which had 
been abnormal intermittently.  The examiner also noted that X-
rays in June 2004 were suggestive of right hip arthritis.  At 
this time the examiner noted that the X-rays of the right hip 
were normal with a mild irregularity of the right acetabular 
head.  The right hip also demonstrated decreased external 
rotation to 45 degrees with pain on examination.  The Veteran was 
diagnosed with chronic mild abnormality of liver function tests.  

A January 2009 VA outpatient treatment report noted a history of 
other chronic hepatitis.  

In considering the findings of chronically elevated liver enzymes 
and increased liver function tests during the Veteran's active 
service, various diagnoses of different types of hepatitis during 
active service, findings of trochanteric bursitis of the right 
hip during active service, a diagnosis of osteoarthritis of the 
right hip during active service and within a month of the 
Veteran's claim, the post service diagnosis of chronic mild 
abnormality of liver function tests, the post service X-ray 
findings of a mild irregularity of the right acetabular head, and 
the Veteran's lay contentions that his right hip and non A, non 
B, non C hepatitis have existed since his active service, the 
Board finds that a VA examination is necessary to obtain opinions 
as to whether the Veteran's right hip condition and non A, non B, 
and non C hepatitis are related to or caused by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current non A, non B 
and non C hepatitis, or related chronic 
liver disability, if found to be present.  
The claims folder and a copy of this 
remand are to be made available to and 
reviewed by the examiner in connection 
with the examination.  The examination 
report is to contain a notation that the 
examiner reviewed the claims file, to 
include:  (1) service treatment reports 
showing findings of elevated liver enzymes 
and increased liver function tests in 
service; and (2) diagnoses of viral 
hepatitis, chronic hepatitis and non A, 
non B and non C hepatitis in service.  The 
examination is to include a review of the 
Veteran's history and current complaints, 
as well a comprehensive evaluation and any 
tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current 
diagnosis of a chronic liver disability, 
to include non A, non B, and non C 
hepatitis or a related condition?  If so, 
please specify the diagnosis (or 
diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of a chronic liver 
disability, is it at least as likely as 
not (50 percent or greater probability):  
(i) that such condition had its onset 
during the Veteran's period of active duty 
from October 1982 to August 2004; or, (ii) 
that such disorder was caused by any 
incident or event that occurred during 
such periods (i.e. considering the 
findings elevated liver enzymes and 
increased liver function testing from 
March 1984 throughout the rest of the 
Veteran's active service)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current right hip 
condition, if found to be present.  The 
claims folder and a copy of this remand 
are to be made available to and reviewed 
by the examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file, to include:  (1) 
service treatment reports showing findings 
of trochanteric bursitis; (2) the 
diagnosis of osteoarthritis of the right 
hip in service; and (3) the finding of a 
mild irregularity of the right acetabular 
head in January 2005.  The examination is 
to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation and any tests 
deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current 
diagnosis of a right hip disability, or a 
related condition?  If so, please specify 
the diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of a right hip 
disability, is it at least as likely as 
not (50 percent or greater probability):  
(i) that such condition had its onset 
during the Veteran's period of active duty 
from October 1982 to August 2004; (ii) 
that such disorder was caused by any 
incident or event that occurred during 
such periods (i.e. considering the 
findings of trochanteric bursitis and 
osteoarthritis during the Veteran's active 
service); or, (iii) that such disorder, 
including osteoarthritis,was manifested 
within one year after the Veteran's 
discharge from service?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


